DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
		Claims 1-10 have been cancelled; claims 11-22 are currently pending. 








              Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                                     
    Allowable Subject Matter
Claims 11 and 17 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the structural arrangements of the first and second align keys with respect to the first and second corners of the lower substrate 

In regards to claim 17, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that first align keys are placed at each side of the pad portion; and a second align keys placed between at least two corners of the first, second or third corners, wherein one of the first, second, and third corners has a chamfer shape, while other corners have a same shape other than a chamfer shape
	   
Claims 12-16 and 18-22 are also allowed as being dependent of the allowed independent base claim.


     Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893